Citation Nr: 1736303	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  13-14 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2. Entitlement to nonservice-connected VA pension benefits. 


REPRESENTATION

Appellant represented by:	Maryland Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. D'Allaird, Associate Counsel





INTRODUCTION

The Veteran had active service from July 1972 to January 1973. 

This matter is before the Board of Veterans' Appeals (Board) from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The Board notes the Veteran initially claimed service connection for PTSD. However, the Board has recharacterized the claim as indicated above (i.e., an acquired psychiatric disorder) to afford the Veteran the broadest scope of review. See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

In his March 2013 VA Form 9 (Substantive Appeal), the Veteran requested a hearing before the Board. A hearing was scheduled in July 2017, but the Veteran did not appear for the hearing and did not submit a request for postponement. Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to review the case based on the evidence of record. See 38 C.F.R. § 20.704(d), (e) (2016).

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In July 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for the claim of entitlement to nonservice-connected VA pension benefits is requested.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2016). Withdrawal may be made by the Veteran or by his or her authorized representative. 38 C.F.R. § 20.204. In the present case, the Veteran has withdrawn this appeal for the claim of entitlement to nonservice-connected VA pension benefits and, hence, there remain no allegations of errors of fact or law for appellate consideration. Specifically, in a July 2017 statement in support of claim submitted by the Veteran, he made a declaration withdrawing this appeal. The Board finds that the Veteran's withdrawal of this appeal was fully informed and voluntary. Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal with regard to the claim for nonservice-connected VA pension benefits is dismissed.


REMAND

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder. Unfortunately, this claim requires additional development. 

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304. Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., a diagnosis under the Diagnostic and Statistical Manual of Mental Disorders (DSM-5)]; (2) a link, established by medical evidence, between current symptoms and a stressor event in service; and (3) credible supporting evidence that the claimed stressor event in service occurred. 38 C.F.R. § 3.304(f).

The Veteran contends in a letter dated in January 2010 that he suffers from PTSD based on one in-service stressor event. He asserts that sometime between September 18, 1972 and October 13, 1972 during service in Gulfport, Mississippi, he was held at gunpoint in a bar and told to leave because he was African American. A letter dated in December 1972 written by the chaplain where the Veteran was stationed states the Veteran believed that "the people down here did not like him because he is black." 

The records do not reflect a diagnosis of PTSD; however, VA treatment records dated in October 2009 show the Veteran was diagnosed with adjustment disorder with mixed anxiety and depression as early as July 2006. VA treatment records dated in September 2009 also note a diagnosis of antisocial personality disorder. 

The Veteran was afforded a VA examination in November 2012. The examiner diagnosed the Veteran with adjustment disorder with depressed mood, polysubstance dependence in early remission, and antisocial personality disorder, using the DSM-IV criteria. The examiner stated that the Veteran did not meet the diagnostic criteria for PTSD. Mild depression was linked to the Veteran's adjustment disorder while all other symptoms were attributed to antisocial personality disorder and polysubstance dependence. The examiner discussed VA treatment notes which described the Veteran as an unreliable historian. The examiner also noted the Veteran's arrests and periods of incarceration prior to and following his time in service. The examiner opined that the Veteran's condition was less likely than not related to service. The rationale provided was "[t]here is no diagnosis of PTSD. There is no evidence to indicate a link between his current diagnoses and the military." The VA examiner did not discuss the Veteran's diagnosis of anxiety noted in VA treatment records, or the letter written by the chaplain in 1972 which provides some corroboration for the Veteran's claimed in-service event. Nor did the examiner's rationale discuss the Veteran's lay statements. 

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided. Barr v. Nicholson, 21 Vet. App. 303 (2007). Most of the probative value of a medical opinion derives from its reasoning. Nieves-Rodriguez v Peake, 22 Vet. App. 295 (2008). Therefore, given that the examiner's rationale consists of merely conclusory statements, the Board finds the 2012 VA examination is inadequate and the Veteran must be afforded another VA medical examination.

Furthermore, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the DSM-IV and replaced them with references to the recently updated Fifth Edition (DSM-5). See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014). The DSM-5 criteria are applicable to appeals certified to the Board after August 4, 2014. 53 Fed. Reg. 14,308 (Mar. 19, 2015). In this case, although the Veteran filed his substantive appeal for service connection for PTSD in April 2013, his appeal was not certified to the Board until March 2017. Therefore, the Board finds that the DSM-V is applicable and such criteria should be used in diagnosing any acquired psychiatric disorder.

An October 2012 letter from the Social Security Administration (SSA) reflects the Veteran was awarded supplemental security income based on disability. It is unclear from the record for what disability he is receiving SSA benefits. Therefore, it is possible that records associated with a claim for SSA disability benefits, particularly medical records, could shed additional light on the claim currently before the Board. As such, these records should be obtained for consideration in connection with the instant appeal. See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

In addition, the record reflects the Veteran receives VA treatment. The most recent treatment records that have been associated with the claims file are from March 2010. As VA treatment records are constructively of record, updated pertinent records should be obtained and associated with the claims file on remand.

Accordingly, the case is REMANDED for the following actions:

1. Obtain any outstanding VA treatment records, including from March 2010 to present. 

2. Obtain from SSA records pertinent to any claim made by the Veteran for disability benefits, including the medical records relied upon concerning that claim.

3. If any of the records requested in items 1 and 2 cannot be obtained or no longer exist, clearly document the claim file to this effect and appropriately notify the Veteran in accordance with 38 C.F.R. § 3.159(e). 

4. After completing the steps above, schedule the Veteran for a VA examination with an appropriate specialist to determine the nature and etiology of all acquired psychiatric disorders.

Based upon a review of the relevant evidence of record and history provided by the Veteran, the VA examiner should identify all acquired psychiatric disorders by diagnosis using the DSM-5 diagnostic criteria.

The examiner should discuss VA treatment records showing a diagnosis of adjustment disorder with mixed anxiety and depression, including records dated in June 2009, September 2009, October 2009, and the 2012 VA examination.
The examiner is asked to respond to the following:

A) If the Veteran is diagnosed with PTSD, the examiner is requested to opine as to whether it is at least as likely as not (50% or greater probability) related to his service, to include an incident at a bar in 1972.

B) As to any acquired psychiatric disorder diagnosed other than PTSD, to include adjustment disorder with mixed anxiety and depressed mood, the examiner is requested to opine whether it is at least as likely as not (50 percent or greater probability) related to his service, to include an incident at a bar in 1972. 

In making these determinations the examiner should consider the Veteran's PTSD stressor statements, including those from January 2010 (received by VA in November 2012), and the letter written by the chaplain dated in December 1972.

The examiner is advised that the Veteran is competent to attest to factual matters of which he has first-hand knowledge. For purposes of this examination, the examiner must assume the Veteran's statements of record regarding his symptoms and in-service event are credible.

A complete rationale for any opinion rendered should be provided. If the examiner is unable to provide an opinion without resorting to speculation, an explanation as to why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered should be provided. Merely saying he or she cannot respond will not suffice.
5. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal. If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond. Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. § 5109B (West 2014).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).



Department of Veterans Affairs


